
 
AUXILIO, INC.
AUXILIO SOLUTIONS, INC.


AVIDBANK CORPORATE FINANCE,
A DIVISION OF AVIDBANK
 
 
LOAN AND SECURITY AGREEMENT



 

--------------------------------------------------------------------------------

 
 
 
This Loan And Security Agreement is entered into as of April 19, 2012, by and
among Avidbank Corporate Finance, a division of Avidbank (“Bank”), Auxilio,
Inc., a Nevada corporation (“Auxilio”) and Auxilio Solutions, Inc., a California
corporation (“Auxilio Solutions”).  Each of Auxilio and Auxilio Solutions are
referred to herein as a “Borrower”, and collectively, as the “Borrowers”.
 
Recitals
 
Borrowers wish to obtain credit from time to time from Bank, and Bank desires to
extend credit to Borrowers.  This Agreement sets forth the terms on which Bank
will advance credit to Borrowers, and Borrowers will repay the amounts owing to
Bank.
 
Agreement
 
The parties agree as follows:
 
1. Definitions and Construction.
 
1.1 Definitions.  As used in this Agreement, the following terms shall have the
following definitions:
 
“Accounts” means all presently existing and hereafter arising accounts, contract
rights, payment intangibles, and all other forms of obligations owing to a
Borrower arising out of the sale or lease of goods (including, without
limitation, the licensing of software and other technology) or the rendering of
services by a Borrower, whether or not earned by performance, and any and all
credit insurance, guaranties, and other security therefor, as well as all
merchandise returned to or reclaimed by a Borrower and such Borrower’s Books
relating to any of the foregoing.
 
“Accrued Client Lease Payables” means the amount maintained in the accrued lease
payable reserve account with respect to the lease payment obligations of a
Borrower’s account debtors for which such Borrower processes payments.
 
“Accrued Equipment Pool Liability” means the amount maintained in the accrued
equipment pool liability reserve account with respect to a Borrower’s account
debtors in the process of purchasing new equipment through such Borrower.
 
“Adjusted EBITDA” means earnings before interest, taxes, depreciation and
amortization expenses, and non-cash expenses with respect to stock compensation.
 
 “Advance” or “Advances” means a cash advance or cash advances under the
Revolving Facility.
 
“Affiliate” means, with respect to any Person, any Person that owns or controls
directly or indirectly such Person, any Person that controls or is controlled by
or is under common control with such Person, and each of such Person’s senior
executive officers, directors, and partners (with the term “partners” meaning
general partners or limited partners in a legally recognized partnership).
 
“Bank Expenses” means all:  reasonable costs or expenses (including reasonable
attorneys’ fees and expenses) incurred in connection with the preparation,
negotiation, administration, and enforcement of the Loan Documents; reasonable
Collateral audit fees; and Bank’s reasonable attorneys’ fees and expenses
incurred in amending, enforcing or defending the Loan Documents (including fees
and expenses of appeal), incurred before, during and after an Insolvency
Proceeding, whether or not suit is brought.
 
“Borrower’s Books” means all of a Borrower’s books and records including:
ledgers; records concerning such Borrower’s assets or liabilities, the
Collateral, business operations or financial condition; and all computer
programs, or tape files, and the equipment, containing such information.
 

 
1

--------------------------------------------------------------------------------

 
 
 
“Borrowing Base” means an amount equal to eighty percent (80%) of (i) Eligible
Accounts, as determined by Bank with reference to the most recent Borrowing Base
as determined by Bank’s Factor SQL system, minus (ii) the Accrued Client Lease
Payables and minus (iii) the Accrued Equipment Pool Liability.
 
“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks in the State of California are authorized or required to close.
 
“Change in Control” shall mean (a) a transaction in which any “person” or
“group” (within the meaning of Section 13(d) and 14(d)(2) of the Securities
Exchange Act of 1934) becomes the “beneficial owner” (as defined in Rule 13d-3
under the Securities Exchange Act of 1934), directly or indirectly, of a
sufficient number of shares of all classes of stock then outstanding of Auxilio
ordinarily entitled to vote in the election of directors, empowering such
“person” or “group” to elect a majority of the Board of Directors of Auxilio,
who did not have such power before such transaction; or (b) a transaction in
which Auxilio no longer owns all of the outstanding capital stock of Auxilio
Solutions.
 
“Closing Date” means the date of this Agreement.
 
“Code” means the California Uniform Commercial Code.
 
“Collateral” means the property described on Exhibit A attached hereto.
 
“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
indebtedness, lease, dividend, letter of credit or other obligation of another;
(ii) any obligations with respect to undrawn letters of credit, corporate credit
cards, or merchant services issued or provided for the account of that Person;
and (iii) all obligations arising under any agreement or arrangement designed to
protect such Person against fluctuation in interest rates, currency exchange
rates or commodity prices; provided, however, that the term “Contingent
Obligation” shall not include endorsements for collection or deposit in the
ordinary course of business.  The amount of any Contingent Obligation shall be
deemed to be an amount equal to the stated or determined amount of the primary
obligation in respect of which such Contingent Obligation is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof as determined by Bank in good faith; provided, however, that such amount
shall not in any event exceed the maximum amount of the obligations under the
guarantee or other support arrangement.
 
“Copyrights” means any and all copyright rights, copyright applications,
copyright registrations and like protections in each work or authorship and
derivative work thereof.
 
“Credit Extension” means each Advance or any other extension of credit by Bank
for the benefit of Borrowers hereunder.
 
“Daily Balance” means the amount of the Obligations owed at the end of a given
day.
 
“Eligible Accounts” means those Accounts that arise in the ordinary course of a
Borrower’s business that comply with all of Borrowers’ representations and
warranties to Bank set forth in Section 5.4; provided, that standards of
eligibility may be fixed and revised from time to time by Bank in Bank’s
reasonable judgment and upon notification thereof to Borrowers in accordance
with the provisions hereof.  Unless otherwise agreed to by Bank, Eligible
Accounts shall not include the following:
 
(a) Accounts that the account debtor has failed to pay within ninety (90) days
of invoice date;
 
(b) Accounts with respect to an account debtor, twenty-five percent (25%) of
whose Accounts the account debtor has failed to pay within ninety (90) days of
invoice date;
 
(c) Accounts with respect to which the account debtor is an officer, employee,
or agent of a Borrower;
 

 
2

--------------------------------------------------------------------------------

 
 
 
Accounts with respect to which goods are placed on consignment, guaranteed sale,
sale or return, sale on approval, bill and hold, demo or promotional, or other
terms by reason of which the payment by the account debtor may be conditional;
 
(d) Accounts with respect to which the account debtor is an Affiliate of a
Borrower;
 
(e) Accounts with respect to which the account debtor does not have its
principal place of business in the United States, except for Eligible Foreign
Accounts;
 
(f) Accounts with respect to which the account debtor is the United States or
any department, agency, or instrumentality of the United States;
 
(g) Accounts with respect to which a Borrower is liable to the account debtor
for goods sold or services rendered by the account debtor to a Borrower or for
deposits or other property of the account debtor held by a Borrower, but only to
the extent of any amounts owing to the account debtor against amounts owed to
Borrowers;
 
(h) Accounts with respect to an account debtor, including Subsidiaries and
Affiliates, whose total obligations to Borrowers exceed thirty percent (30%) of
all Accounts, to the extent such obligations exceed the aforementioned
percentage, except as approved in writing by Bank;
 
(i) Accounts that have not yet been billed to the account debtor or that relate
to deposits (such as good faith deposits) or other property of the account
debtor held by Borrowers for the performance of services or delivery of goods
which Borrowers have not yet performed or delivered;
 
(j) Accounts that are billed to the account debtor more than thirty (30) days
(or such other time period as approved in writing by Bank) prior to Borrowers’
rendering of services or delivery of goods with respect to such Account;
 
(k) Accounts with respect to which the account debtor disputes liability or
makes any claim with respect thereto as to which Bank believes, in its sole
discretion, that there may be a basis for dispute (but only to the extent of the
amount subject to such dispute or claim), or is subject to any Insolvency
Proceeding, or becomes insolvent, or goes out of business; and
 
(l) Accounts the collection of which Bank reasonably determines to be doubtful.
 
“Eligible Foreign Accounts” means Accounts with respect to which the account
debtor does not have its principal place of business in the United States and
that (i) are supported by credit insurance in form and substance acceptable to
Bank, or (ii) that Bank approves on a case-by-case basis.
 
“Equipment” means all present and future machinery, equipment, tenant
improvements, furniture, fixtures, vehicles, tools, parts and attachments in
which a Borrower has any interest.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations thereunder.
 
“Event of Default” has the meaning assigned in Article 8.
 
“GAAP” means generally accepted accounting principles as in effect from time to
time.
 

 
3

--------------------------------------------------------------------------------

 
 
 
“Indebtedness” means (a) all indebtedness for borrowed money or the deferred
purchase price of property or services, including without limitation
reimbursement and other obligations with respect to surety bonds and letters of
credit, (b) all obligations evidenced by notes, bonds, debentures or similar
instruments, (c) all capital lease obligations and (d) all Contingent
Obligations.
 
“Insolvency Proceeding” means any proceeding commenced by or against any person
or entity under any provision of the United States Bankruptcy Code, as amended,
or under any other bankruptcy or insolvency law, including assignments for the
benefit of creditors, formal or informal moratoria, compositions, extension
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.
 
“Intellectual Property Collateral” means all of a Borrower’s right, title, and
interest in and to the following: Copyrights, Trademarks and Patents; all trade
secrets, all design rights, claims for damages by way of past, present and
future infringement of any of the rights included above, all licenses or other
rights to use any of the Copyrights, Patents or Trademarks, and all license fees
and royalties arising from such use to the extent permitted by such license or
rights; all amendments, renewals and extensions of any of the Copyrights,
Trademarks or Patents; and all proceeds and products of the foregoing, including
without limitation all payments under insurance or any indemnity or warranty
payable in respect of any of the foregoing.
 
“Inventory” means all inventory in which a Borrower has or acquires any
interest, including work in process and finished products intended for sale or
lease or to be furnished under a contract of service, of every kind and
description now or at any time hereafter owned by or in the custody or
possession, actual or constructive, of a Borrower, including such inventory as
is temporarily out of its custody or possession or in transit and including any
returns upon any accounts or other proceeds, including insurance proceeds,
resulting from the sale or disposition of any of the foregoing and any documents
of title representing any of the above, and a Borrower’s Books relating to any
of the foregoing. The term “Inventory” shall not include those assets described
on Schedule 1.1.
 
“Investment” means any beneficial ownership of (including stock, partnership
interest or other securities) any Person, or any loan, advance or capital
contribution to any Person.
 
“IRC” means the Internal Revenue Code of 1986, as amended, and the regulations
thereunder.
 
“Lien” means any mortgage, lien, deed of trust, charge, pledge, security
interest or other encumbrance.
 
“Loan Documents” means, collectively, this Agreement, any note or notes executed
by a Borrower, and any other agreement entered into in connection with this
Agreement, all as amended or extended from time to time.
 
“Material Adverse Effect” means a material adverse effect on (i) the business
operations, condition (financial or otherwise) or prospects of Borrowers and its
Subsidiaries taken as a whole or (ii) the ability of Borrowers to repay the
Obligations or otherwise perform its obligations under the Loan Documents or
(iii) the value or priority of Bank’s security interests in the Collateral.
 
“Negotiable Collateral” means all letters of credit of which a Borrower is a
beneficiary, notes, drafts, instruments, securities, documents of title, and
chattel paper, and such Borrower’s Books relating to any of the foregoing.
 
“Obligations” means all debt, principal, interest, Bank Expenses and other
amounts owed to Bank by Borrowers pursuant to this Agreement or any other
agreement, whether absolute or contingent, due or to become due, now existing or
hereafter arising, including any interest that accrues after the commencement of
an Insolvency Proceeding and including any debt, liability, or obligation owing
from Borrowers to others that Bank may have obtained by assignment or otherwise.
 
“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.
 

 
4

--------------------------------------------------------------------------------

 
 
 
“Periodic Payments” means all installments or similar recurring payments that
Borrowers may now or hereafter become obligated to pay to Bank pursuant to the
terms and provisions of any instrument, or agreement now or hereafter in
existence between Borrowers and Bank.
 
“Permitted Indebtedness” means:
 
(a) Indebtedness of Borrowers in favor of Bank arising under this Agreement or
any other Loan Document;
 
(b) Indebtedness existing on the Closing Date and disclosed on Schedule 1.1;
 
(c) Indebtedness secured by a lien described in clause (c) of the defined term
“Permitted Liens,” provided (i) such Indebtedness does not exceed the lesser of
the cost or fair market value of the equipment financed with such Indebtedness
and (ii) such Indebtedness does not exceed $100,000 in the aggregate at any
given time; and
 
(d) Subordinated Debt.
 
“Permitted Investment” means:
 
(a) Investments existing on the Closing Date disclosed on Schedule 1.1; and
 
(b) (i) marketable direct obligations issued or unconditionally guaranteed by
the United States of America or any agency or any State thereof maturing within
one (1) year from the date of acquisition thereof, (ii) commercial paper
maturing no more than one (1) year from the date of creation thereof and
currently having rating of at least A-2 or P-2 from either Standard & Poor’s
Corporation or Moody’s Investors Service, (iii) certificates of deposit maturing
no more than one (1) year from the date of investment therein issued by Bank and
(iv) Bank’s money market accounts.
 
“Permitted Liens” means the following:
 
(a) Any Liens existing on the Closing Date and disclosed on Schedule 1.1 or
arising under this Agreement or the other Loan Documents;
 
(b) Liens for taxes, fees, assessments or other governmental charges or levies,
either not delinquent or being contested in good faith by appropriate
proceedings, provided the same have no priority over any of Bank’s security
interests;
 
(c) Liens (i) upon or in any equipment which was not financed by Bank acquired
or held by Borrowers or any of its Subsidiaries to secure the purchase price of
such equipment or indebtedness incurred solely for the purpose of financing the
acquisition of such equipment, or (ii) existing on such equipment at the time of
its acquisition, provided that the Lien is confined solely to the property so
acquired and improvements thereon, and the proceeds of such equipment;
 
(d) Liens incurred in connection with the extension, renewal or refinancing of
the indebtedness secured by Liens of the type described in clauses (a) through
(c) above, provided that any extension, renewal or replacement Lien shall be
limited to the property encumbered by the existing Lien and the principal amount
of the indebtedness being extended, renewed or refinanced does not increase.
 
“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or governmental agency.
 
“Prime Rate” means the variable rate of interest, per annum, that appears in The
Wall Street Journal from time to time, whether or not such announced rate is the
lowest rate available from Bank.
 

 
5

--------------------------------------------------------------------------------

 
 
 
“Responsible Officer” means each of the Chief Executive Officer and the Chief
Financial Officer of each Borrower.
 
“Revolving Facility” means the facility under which Borrowers may request Bank
to issue Advances, as specified in Section 2.1(a) hereof.
 
“Revolving Line” means a credit extension of up to Two Million Dollars
($2,000,000).
 
“Revolving Maturity Date” means the first anniversary of the Closing Date.
 
“Schedule” means the schedule of exceptions attached hereto and approved by
Bank, if any; any reference to “Schedule X.X” shall refer to the Schedule.
 
“Subordinated Debt” means any debt incurred by a Borrower that is subordinated
to the debt owing by Borrowers to Bank on terms acceptable to Bank (and
identified as being such by Borrowers and Bank).
 
“Subsidiary” means any corporation, company or partnership in which (i) any
general partnership interest or (ii) more than 50% of the stock or other units
of ownership which by the terms thereof has the ordinary voting power to elect
the Board of Directors, managers or trustees of the entity, at the time as of
which any determination is being made, is owned by a Borrower, either directly
or through an Affiliate.
 
“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of a Borrower connected
with and symbolized by such trademarks.
 
1.2 Accounting Terms.  Except as set forth on Schedule 1.2, all accounting terms
not specifically defined herein shall be construed in accordance with GAAP and
all calculations made hereunder shall be made in accordance with GAAP.  When
used herein, the terms “financial statements” shall include the notes and
schedules thereto.
 
2. Loan and Terms Of Payment.
 
2.1 Credit Extensions.
 
Each Borrower promises to pay to the order of Bank, in lawful money of the
United States of America, the aggregate unpaid principal amount of all Credit
Extensions made by Bank to Borrowers hereunder.  Borrowers shall also pay
interest on the unpaid principal amount of such Credit Extensions at rates in
accordance with the terms hereof.
 
(a) Revolving Advances.
 
(i) Subject to and upon the terms and conditions of this Agreement, Borrowers
may request Advances in an aggregate outstanding amount not to exceed the lesser
of (i) the Revolving Line or (ii) the Borrowing Base.  Subject to the terms and
conditions of this Agreement, amounts borrowed pursuant to this Section 2.1(a)
may be repaid and reborrowed at any time prior to the Revolving Maturity Date,
at which time all Advances under this Section 2.1(a) shall be immediately due
and payable.  Borrowers may prepay any Advances without penalty or premium.
 
(ii) Whenever Borrowers desire an Advance, Borrowers will notify Bank by
facsimile transmission or telephone no later than 11:00 a.m. Pacific time, on
the Business Day that is one day before the Business Day the Advance is to be
made.  Each such notification shall be promptly confirmed by a Payment/Advance
Form in substantially the form of Exhibit B hereto.  Borrowers will deliver
copies of invoices in connection with any Advance request and all supporting
documents, plus transaction files for all invoices and payment application in an
electronic format acceptable to Bank for processing.  Documents received by
11:00 a.m. California time on accounts acceptable to Bank will be processed on
the following Business Day.  Documents received after then will be processed
within two Business Days. Bank is authorized to make Advances under this
Agreement, based upon instructions received from a Responsible Officer or a
designee of a Responsible Officer, or without instructions if in Bank’s
discretion such Advances are necessary to meet Obligations which have become due
and remain unpaid. Bank shall be entitled to rely on any telephonic notice given
by a person who Bank reasonably believes to be a Responsible Officer or a
designee thereof, and Borrowers shall indemnify and hold Bank harmless for any
damages or loss suffered by Bank as a result of such reliance. Bank will credit
the amount of Advances made under this Section to a Borrower’s deposit account
with Bank.
 

 
6

--------------------------------------------------------------------------------

 
 
 
 
2.2 Overadvances.  If the aggregate amount of the outstanding Advances exceeds
the lesser of the Revolving Line or the Borrowing Base at any time, Borrowers
shall immediately pay to Bank, in cash, the amount of such excess.
 
2.3 Interest Rates, Payments, and Calculations.
 
(a) Interest Rates.  Except as set forth in Section 2.3(b), the Advances shall
bear interest, on the outstanding Daily Balance thereof, at a rate equal to
three and three quarters percent (3.75%) above the Prime Rate, provided however,
that at no time shall the rate be less than seven percent (7.0%) per annum.
 
(b) Late Fee; Default Rate.  If any payment is not made within ten (10) days
after the date such payment is due, Borrowers shall pay Bank a late fee equal to
the lesser of (i) five percent (5%) of the amount of such unpaid amount or
(ii) the maximum amount permitted to be charged under applicable law.  All
Obligations shall bear interest, from and after the occurrence and during the
continuance of an Event of Default, at a rate equal to five (5) percentage
points above the interest rate applicable immediately prior to the occurrence of
the Event of Default.
 
(c) Payments.  Interest hereunder shall be due and payable on the last business
day of each month during the term hereof.  The minimum interest payable with
respect to any calendar quarter shall be $14,000.  Bank shall, at its option,
charge such interest, all Bank Expenses, and all Periodic Payments against any
of a Borrower’s deposit accounts or against the Revolving Line, in which case
those amounts shall thereafter accrue interest at the rate then applicable
hereunder.  Any interest not paid when due shall be compounded by becoming a
part of the Obligations, and such interest shall thereafter accrue interest at
the rate then applicable hereunder.  All payments shall be free and clear of any
taxes, withholdings, duties, impositions or other charges, to the end that Bank
will receive the entire amount of any Obligations payable hereunder, regardless
of source of payment.
 
(d) Lockbox.  Borrowers shall cause all account debtors to wire any amounts
owing to Borrowers to such account (the “Collateral Account”) as Bank shall
specify, and to mail all payments made by check to a post office box under
Bank’s control.  All invoices shall specify such post office box as the payment
address.  Bank shall have sole authority to collect such payments and deposit
them to the Collateral Account.  If a Borrower receives any amount despite such
instructions, Borrower shall immediately deliver such payment to Bank in the
form received, except for an endorsement to the order of Bank and, pending such
delivery, shall hold such payment in trust for Bank.  One Business Day after
clearance of any checks, Bank shall credit all amounts paid into the Collateral
Account first, against any amounts outstanding under the Revolving Line, and
then, of any remaining balance of such amount, to such Borrower’s operating
account. Borrowers shall enter into such lockbox agreement as Bank shall
reasonably request from time to time. Bank will provide reports of invoice entry
and payment to Borrowers on each Business Day, and will from time to time
deliver a detailed aging of open invoices upon Borrowers’ request.
 

 
7

--------------------------------------------------------------------------------

 
 
 
(e) Computation.  In the event the Prime Rate is changed from time to time
hereafter, the applicable rate of interest hereunder shall be increased or
decreased, effective as of the day the Prime Rate is changed, by an amount equal
to such change in the Prime Rate.  All interest chargeable under the Loan
Documents shall be computed on the basis of a three hundred sixty (360) day year
for the actual number of days elapsed.
 
2.4 Crediting Payments.  Prior to the occurrence of an Event of Default, Bank
shall credit a wire transfer of funds, check or other item of payment to such
deposit account or Obligation as Borrowers specify.  After the occurrence of an
Event of Default, the receipt by Bank of any wire transfer of funds, check, or
other item of payment shall be immediately applied to conditionally reduce
Obligations, but shall not be considered a payment on account unless such
payment is of immediately available federal funds or unless and until such check
or other item of payment is honored when presented for payment.  Notwithstanding
anything to the contrary contained herein, any wire transfer or payment received
by Bank after 12:00 noon Pacific time shall be deemed to have been received by
Bank as of the opening of business on the immediately following Business
Day.  Whenever any payment to Bank under the Loan Documents would otherwise be
due (except by reason of acceleration) on a date that is not a Business Day,
such payment shall instead be due on the next Business Day, and additional fees
or interest, as the case may be, shall accrue and be payable for the period of
such extension.
 
2.5 Fees.  Borrowers shall pay to Bank the following:
 
(a) Facility Fee.  On the Closing Date, a Facility Fee equal to $20,000, which
shall be nonrefundable; and
 
(b) Bank Expenses.  On the Closing Date, all Bank Expenses incurred through the
Closing Date, including reasonable attorneys’ fees (not to exceed $15,000) and
expenses and, after the Closing Date, all Bank Expenses, including reasonable
attorneys’ fees and expenses, as and when they are incurred by Bank.
 
2.6 Term.  This Agreement shall become effective on the Closing Date and,
subject to Section 13.8, shall continue in full force and effect for so long as
any Obligations remain outstanding or Bank has any obligation to make Credit
Extensions under this Agreement.  Notwithstanding the foregoing, Bank shall have
the right to terminate its obligation to make Credit Extensions under this
Agreement immediately and without notice upon the occurrence and during the
continuance of an Event of Default.  Notwithstanding termination, Bank’s Lien on
the Collateral shall remain in effect for so long as any Obligations are
outstanding.
 
3. Conditions of Loans.
 
3.1 Conditions Precedent to Initial Credit Extension.  The obligation of Bank to
make the initial Credit Extension is subject to the condition precedent that
Bank shall have received, in form and substance satisfactory to Bank, the
following:
 

 
8

--------------------------------------------------------------------------------

 
 
 
this Agreement;
 
(a) a certificate of the Secretary of each Borrower with respect to incumbency
and resolutions authorizing the execution and delivery of this Agreement;
 
(b) UCC National Form Financing Statement;
 
(c) an intellectual property security agreement;
 
(d) a warrant to purchase stock of Auxilio;
 
(e) certificates of insurance naming Bank as loss payee and additional insured;
 
(f) payment of the fees and Bank Expenses then due specified in Section 2.5
hereof;
 
(g) current financial statements of Borrowers;
 
(h) an audit of the Collateral, the results of which shall be satisfactory to
Bank;
 
(i) establishment of the Collateral Account and lockbox arrangements;
 
(j) account control agreement(s) with Borrowers’ existing financial
institutions, including Wells Fargo Bank (and/or confirmation of closure of
Borrowers’ accounts with UBS);
 
(k) subordination agreement with Borrowers’ noteholders; and
 
(l) such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.
 
3.2 Conditions Precedent to all Credit Extensions.  The obligation of Bank to
make each Credit Extension, including the initial Credit Extension, is further
subject to the following conditions:
 
(a) timely receipt by Bank of the Payment/Advance Form as provided in
Section 2.1;
 
(b) the representations and warranties contained in Section 5 shall be true and
correct in all material respects on and as of the date of such Payment/Advance
Form and on the effective date of each Credit Extension as though made at and as
of each such date, and no Event of Default shall have occurred and be
continuing, or would exist after giving effect to such Credit Extension.  The
making of each Credit Extension shall be deemed to be a representation and
warranty by Borrowers on the date of such Credit Extension as to the accuracy of
the facts referred to in this Section 3.2; and
 
(c) in Bank’s sole discretion, there has not been any material impairment in the
Accounts, general affairs, management, results of operation, financial condition
or the prospect of repayment of the Obligations, or there has not been any
material adverse deviation by Borrowers from the most recent business plan of
Borrowers presented to and accepted by Bank.
 
4. Creation of Security Interest.
 
4.1 Grant of Security Interest.  Each Borrower grants and pledges to Bank a
continuing security interest in all presently existing and hereafter acquired or
arising Collateral in order to secure prompt repayment of any and all
Obligations and in order to secure prompt performance by such Borrower of each
of its covenants and duties under the Loan Documents.  Except as set forth on
the Schedule 1.1, such security interest constitutes a valid, first priority
security interest in the presently existing Collateral, and will constitute a
valid, first priority security interest in Collateral acquired after the date
hereof.
 

 
9

--------------------------------------------------------------------------------

 

 
4.2 Delivery of Additional Documentation Required.  Borrowers shall from time to
time execute and deliver to Bank, at the request of Bank, all Negotiable
Collateral, all financing statements and other documents that Bank may
reasonably request, in form satisfactory to Bank, to perfect and continue the
perfection of Bank’s security interests in the Collateral and in order to fully
consummate all of the transactions contemplated under the Loan
Documents.  Borrowers from time to time may deposit with Bank specific time
deposit accounts to secure specific Obligations.  Each Borrower authorizes Bank
to hold such balances in pledge and to decline to honor any drafts thereon or
any request by a Borrower or any other Person to pay or otherwise transfer any
part of such balances for so long as the Obligations are outstanding.
 
4.3 Right to Inspect.  Bank (through any of its officers, employees, or agents)
shall have the right, upon reasonable prior notice, from time to time during
Borrowers’ usual business hours but no more than twice a year (unless an Event
of Default has occurred and is continuing), to inspect a Borrower’s Books and to
make copies thereof and to check, test, and appraise the Collateral in order to
verify each Borrower’s financial condition or the amount, condition of, or any
other matter relating to, the Collateral.
 
5. Representations and Warranties.
 
Each Borrower represents and warrants as follows:
 
5.1 Due Organization and Qualification.  Each Borrower and each Subsidiary is a
corporation duly existing under the laws of its state of incorporation and
qualified and licensed to do business in any state in which the conduct of its
business or its ownership of property requires that it be so qualified.
 
5.2 Due Authorization; No Conflict.  The execution, delivery, and performance of
the Loan Documents are within each Borrower’s powers, have been duly authorized,
and are not in conflict with nor constitute a breach of any provision contained
in such Borrower’s Articles of Incorporation or Bylaws, nor will they constitute
an event of default under any material agreement to which a Borrower is a party
or by which a Borrower is bound.  No Borrower is in default under any material
agreement to which it is a party or by which it is bound.
 
5.3 No Prior Encumbrances.  Each Borrower has good and marketable title to its
property, free and clear of Liens, except for Permitted Liens.
 
5.4 Bona Fide Eligible Accounts.  The Eligible Accounts are bona fide existing
obligations.  The property and services giving rise to such Eligible Accounts
has been delivered or rendered to the account debtor or to the account debtor’s
agent for immediate and unconditional acceptance by the account debtor.  No
Borrower has received notice of actual or imminent Insolvency Proceeding of any
account debtor that is included in any Borrowing Base Certificate as an Eligible
Account.
 
5.5 Merchantable Inventory.  All Inventory is in all material respects of good
and marketable quality, free from all material defects, except for Inventory for
which adequate reserves have been made.
 
5.6 Intellectual Property Collateral.  Each Borrower is the sole owner of the
Intellectual Property Collateral, except for non-exclusive licenses granted by a
Borrower to its customers in the ordinary course of business.  Each of the
Patents, if any, is valid and enforceable, and no part of the Intellectual
Property Collateral has been judged invalid or unenforceable, in whole or in
part, and no claim has been made that any part of the Intellectual Property
Collateral violates the rights of any third party.  Except as set forth on
Schedule 5.6, each Borrower’s rights as a licensee of intellectual property do
not give rise to more than five percent (5%) of its gross revenue in any given
month, including without limitation revenue derived from the sale, licensing,
rendering or disposition of any product or service.  Except as set forth on
Schedule 5.6, no Borrower is a party to, or bound by, any agreement that
restricts the grant by such Borrower of a security interest in such Borrower’s
rights under such agreement.
 

 
10

--------------------------------------------------------------------------------

 
 
 
5.7 Name; Location of Chief Executive Office.  Except as disclosed on Schedule
5.7, no Borrower has done business under any name other than that specified on
the signature page hereof.  The chief executive office of each Borrower is
located at the address indicated in Section 10 hereof.  All of Borrowers’
Inventory and Equipment is located only at the location set forth in Section 10
hereof.
 
5.8 Litigation.  Except as set forth on Schedule 5.8, there are no actions or
proceedings pending by or against a Borrower or any Subsidiary before any court
or administrative agency in which an adverse decision could have a Material
Adverse Effect, or a material adverse effect on a Borrower’s interest or Bank’s
security interest in the Collateral.
 
5.9 No Material Adverse Change in Financial Statements.  All consolidated and
consolidating financial statements related to Borrowers and any Subsidiary that
Bank has received from Borrowers fairly present in all material respects
Borrowers’ financial condition as of the date thereof and Borrowers’
consolidated and consolidating results of operations for the period then
ended.  There has not been a material adverse change in the consolidated or the
consolidating financial condition of Borrowers since the date of the most recent
of such financial statements submitted to Bank.
 
5.10 Solvency, Payment of Debts.  Each Borrower is solvent and able to pay its
debts (including trade debts) as they mature.
 
5.11 Regulatory Compliance.  Each Borrower and each Subsidiary have met the
minimum funding requirements of ERISA with respect to any employee benefit plans
subject to ERISA, and no event has occurred resulting from a Borrower’s failure
to comply with ERISA that could result in Borrowers incurring any material
liability.  No Borrower is an “investment company” or a company “controlled” by
an “investment company” within the meaning of the Investment Company Act of
1940.  No Borrower is engaged principally, or as one of the important
activities, in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulations T and U of the Board of
Governors of the Federal Reserve System).  Each Borrower and each Subsidiary
have complied with all the provisions of the Federal Fair Labor Standards
Act.  Each Borrower and each Subsidiary have not violated any material statutes,
laws, ordinances or rules applicable to it, violation of which could have a
Material Adverse Effect.
 
5.12 Environmental Condition.  Except as disclosed on Schedule 5.12, none of a
Borrower’s or any Subsidiary’s properties or assets has ever been used by a
Borrower or any Subsidiary or, to the best of Borrowers’ knowledge, by previous
owners or operators, in the disposal of, or to produce, store, handle, treat,
release, or transport, any hazardous waste or hazardous substance other than in
accordance with applicable law; to the best of Borrowers’ knowledge, none of
Borrowers’ properties or assets has ever been designated or identified in any
manner pursuant to any environmental protection statute as a hazardous waste or
hazardous substance disposal site, or a candidate for closure pursuant to any
environmental protection statute; no lien arising under any environmental
protection statute has attached to any revenues or to any real or personal
property owned by a Borrower or any Subsidiary; and neither Borrower nor any
Subsidiary has received a summons, citation, notice, or directive from the
Environmental Protection Agency or any other federal, state or other
governmental agency concerning any action or omission by a Borrower or any
Subsidiary resulting in the releasing, or otherwise disposing of hazardous waste
or hazardous substances into the environment.
 
5.13 Taxes.  Each Borrower and each Subsidiary have filed or caused to be filed
all tax returns required to be filed, and have paid, or have made adequate
provision for the payment of, all taxes reflected therein.
 
5.14 Subsidiaries.  No Borrower owns any stock, partnership interest or other
equity securities of any Person, except for Permitted Investments, and except
for Auxilio’s ownership of 100% of the outstanding capital stock of Auxilio
Solutions.
 

 
11

--------------------------------------------------------------------------------

 

 
5.15 Government Consents.  Each Borrower and each Subsidiary have obtained all
material consents, approvals and authorizations of, made all declarations or
filings with, and given all notices to, all governmental authorities that are
necessary for the continued operation of such Borrower’s business as currently
conducted.
 
5.16 Accounts.  On and after the 45th day following the Closing Date, none of a
Borrower’s nor any Subsidiary’s primary accounts are maintained or invested with
a Person other than Bank; and all other accounts are subject to an account
control agreement in favor of Bank.
 
5.17 Full Disclosure.  No representation, warranty or other statement made by a
Borrower in any certificate or written statement furnished to Bank contains any
untrue statement of a material fact or omits to state a material fact necessary
in order to make the statements contained in such certificates or statements not
misleading.
 
6. Affirmative Covenants.
 
Each Borrower shall do all of the following:
 
6.1 Good Standing.  Each Borrower shall maintain its and each of its
Subsidiaries’ corporate existence and good standing in its jurisdiction of
incorporation and maintain qualification in each jurisdiction in which it is
required under applicable law.  Each Borrower shall maintain, and shall cause
each of its Subsidiaries to maintain, in force all licenses, approvals and
agreements, the loss of which could have a Material Adverse Effect.
 
6.2 Government Compliance.  Each Borrower shall meet, and shall cause each
Subsidiary to meet, the minimum funding requirements of ERISA with respect to
any employee benefit plans subject to ERISA.  Each Borrower shall comply, and
shall cause each Subsidiary to comply, with all statutes, laws, ordinances and
government rules and regulations to which it is subject, noncompliance with
which could have a Material Adverse Effect.
 
6.3 Financial Statements, Reports, Certificates.  Borrowers shall deliver the
following to Bank:  (a) within twenty five (25) days after the last day of each
month, aged listings of accounts receivable and accounts payable, together with
a Borrowing Base Certificate signed by a Responsible Officer in substantially
the form of Exhibit C hereto, if such certificate is requested by Bank; (b) as
soon as available, but in any event within forty five (45) days after the end of
each fiscal quarter, a Borrower prepared consolidated balance sheet, income, and
cash flow statement covering Borrowers’ consolidated operations during such
period, prepared in accordance with GAAP, consistently applied, in a form
acceptable to Bank along with a Compliance Certificate signed by a Responsible
Officer in substantially the form of Exhibit D hereto; (c) as soon as available,
but in any event within one hundred twenty (120) days after the end of
Borrowers’ fiscal year, Borrowers’ consolidated financial statements prepared in
accordance with GAAP, consistently applied, and audited by an independent
certified public accounting firm reasonably acceptable to Bank; (d) as soon as
available, but in any event within twenty five (25) days after the last day of
each month, a report of Borrowers’ cash position; (e) copies of all statements,
reports and notices sent or made available generally by a Borrower to its
security holders or to any holders of Subordinated Debt and, if applicable, all
reports on Forms 10-K and 10-Q filed with the Securities and Exchange
Commission; (f) promptly upon receipt of notice thereof, a report of any legal
actions pending or threatened against a Borrower or any Subsidiary that could
result in damages or costs to a Borrower or any Subsidiary of Fifty Thousand
Dollars ($50,000) or more, or any commercial tort claim (as defined in the Code)
acquired by a Borrower; and (g) such budgets, sales projections, operating
plans, other financial information including information related to the
verification of Borrowers’ Accounts as Bank may reasonably request from time to
time.
 
6.4 Audits. Bank shall have a right from time to time hereafter to audit
Borrowers’ Accounts and appraise Collateral at Borrowers’ expense, provided that
such audits will be conducted no more often than every six (6) months unless an
Event of Default has occurred and is continuing.
 

 
12

--------------------------------------------------------------------------------

 
 
 
6.5 Inventory; Returns.  Borrowers shall keep all Inventory in good and
marketable condition, free from all material defects except for Inventory for
which adequate reserves have been made.  Returns and allowances, if any, as
between Borrowers and its account debtors shall be on the same basis and in
accordance with the usual customary practices of Borrowers, as they exist at the
time of the execution and delivery of this Agreement.  Borrowers shall promptly
notify Bank of all returns and recoveries and of all disputes and claims, where
the return, recovery, dispute or claim involves more than Fifty Thousand Dollars
($50,000).
 
6.6 Taxes.  Borrowers shall make, and shall cause each Subsidiary to make, due
and timely payment or deposit of all material federal, state, and local taxes,
assessments, or contributions required of it by law, and will execute and
deliver to Bank, on demand, appropriate certificates attesting to the payment or
deposit thereof; and Borrowers will make, and will cause each Subsidiary to
make, timely payment or deposit of all material tax payments and withholding
taxes required of it by applicable laws, including, but not limited to, those
laws concerning F.I.C.A., F.U.T.A., state disability, and local, state, and
federal income taxes, and will, upon request, furnish Bank with proof
satisfactory to Bank indicating that Borrowers or a Subsidiary has made such
payments or deposits; provided that Borrowers or a Subsidiary need not make any
payment if the amount or validity of such payment is contested in good faith by
appropriate proceedings and is reserved against (to the extent required by GAAP)
by Borrowers.
 
6.7 Insurance.
 
(a) Borrowers, at their expense, shall keep the Collateral insured against loss
or damage by fire, theft, explosion, sprinklers, and all other hazards and
risks, and in such amounts, as ordinarily insured against by other owners in
similar businesses conducted in the locations where a Borrower’s business is
conducted on the date hereof.  Borrowers shall also maintain insurance relating
to Borrowers’ business, ownership and use of the Collateral in amounts and of a
type that are customary to businesses similar to Borrowers’.
 
(b) All such policies of insurance shall be in such form, with such companies,
and in such amounts as are reasonably satisfactory to Bank.  All such policies
of property insurance shall contain a lender’s loss payable endorsement, in a
form satisfactory to Bank, showing Bank as an additional loss payee thereof, and
all liability insurance policies shall show the Bank as an additional insured
and shall specify that the insurer must give at least twenty (20) days notice to
Bank before canceling its policy for any reason.  Upon Bank’s request, Borrowers
shall deliver to Bank certified copies of such policies of insurance and
evidence of the payments of all premiums therefor.  All proceeds payable under
any such policy shall, at the option of Bank, be payable to Bank to be applied
on account of the Obligations.
 
6.8 Accounts.  On and after the 45th day following the Closing Date, Borrowers
shall maintain and shall cause each of its Subsidiaries to maintain its primary
depository, operating, and investment accounts with Bank.  With respect to any
account at or with any bank or financial institution other than Bank, Borrowers
shall cause the applicable bank or financial institution (other than Bank) to
execute and deliver an account control agreement or other appropriate instrument
with respect to such account to perfect Bank’s Lien in such account in
accordance with the terms hereunder.
 
6.9 Minimum Liquidity.  Borrowers shall maintain at all times a balance of
unrestricted cash and cash equivalents (not including any cash held in
Collateral Account) at Bank of at least $400,000, measured on a monthly basis.
 
6.10 Maximum Adjusted EBITDA Loss.  Borrowers’ maximum quarterly consolidated
 

 
13

--------------------------------------------------------------------------------

 
 
 
Adjusted EBITDA loss shall not exceed: $1,000,000 for quarter ended March 31,
2012, $250,000 for quarter ending June 30, 2012, $500,000 for quarter ending
September 30, 2012, and $100,000 for quarter ending December 31, 2012.
 
6.11 Intellectual Property Rights.
 
(a) Borrowers shall promptly give Bank written notice of any applications or
registrations of intellectual property rights filed with the United States
Patent and Trademark Office, including the date of such filing and the
registration or application numbers, if any.  Borrowers shall (i) give Bank not
less than 30 days prior written notice of the filing of any applications or
registrations with the United States Copyright Office, including the title of
such intellectual property rights to be registered, as such title will appear on
such applications or registrations, and the date such applications or
registrations will be filed, and (ii) prior to the filing of any such
applications or registrations, shall execute such documents as Bank may
reasonably request for Bank to maintain its perfection in such intellectual
property rights to be registered by Borrowers, and upon the request of Bank,
shall file such documents simultaneously with the filing of any such
applications or registrations.  Upon filing any such applications or
registrations with the United States Copyright Office, Borrowers shall promptly
provide Bank with (i) a copy of such applications or registrations, without the
exhibits, if any, thereto, (ii) evidence of the filing of any documents
requested by Bank to be filed for Bank to maintain the perfection and priority
of its security interest in such intellectual property rights, and (iii) the
date of such filing.
 
(b) Bank may audit Borrowers’ Intellectual Property Collateral to confirm
compliance with this Section, provided such audit may not occur more often than
twice per year, unless an Event of Default has occurred and is continuing.  Bank
shall have the right, but not the obligation, to take, at Borrowers’ sole
expense, any actions that Borrowers are required under this Section to take but
which Borrowers fail to take, after 15 days' notice to Borrowers.  Borrowers
shall reimburse and indemnify Bank for all reasonable costs and reasonable
expenses incurred in the reasonable exercise of its rights under this Section.
 
6.12 Further Assurances.  At any time and from time to time Borrowers shall
execute and deliver such further instruments and take such further action as may
reasonably be requested by Bank to effect the purposes of this Agreement.
 
7. Negative Covenants.
 
Borrowers will not do any of the following:
 
7.1 Dispositions.  Convey, sell, lease, transfer or otherwise dispose of
(collectively, a “Transfer”), or permit any of its Subsidiaries to Transfer, all
or any part of its business or property, other than:  (i) Transfers of Inventory
in the ordinary course of business; (ii) Transfers of non-exclusive licenses and
similar arrangements for the use of the property of a Borrower or its
Subsidiaries in the ordinary course of business; or (iii) Transfers of worn-out
or obsolete Equipment which was not financed by Bank.
 
7.2 Change in Business; Change in Control or Executive Office.  Engage in any
business, or permit any of its Subsidiaries to engage in any business, other
than the businesses currently engaged in by Borrowers and any business
substantially similar or related thereto (or incidental thereto); experience a
change in a Responsible Officer, or cease to conduct business in the manner
conducted by Borrower as of the Closing Date; or suffer or permit a Change in
Control; or without thirty (30) days prior written notification to Bank,
relocate its chief executive office or state of incorporation or change its
legal name; or without Bank’s prior written consent, change the date on which
its fiscal year ends.
 
7.3 Mergers or Acquisitions.  Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with or into any other business
organization, or acquire, or permit any of its Subsidiaries to acquire, all or
substantially all of the capital stock or property of another Person.
 

 
14

--------------------------------------------------------------------------------

 
 
 
7.4 Indebtedness.  Create, incur, guarantee, assume or be or remain liable with
respect to any Indebtedness, or permit any Subsidiary so to do, other than
Permitted Indebtedness.
 
7.5 Encumbrances.  Create, incur, assume or suffer to exist any Lien with
respect to any of its property, or assign or otherwise convey any right to
receive income, including the sale of any Accounts, or permit any of its
Subsidiaries so to do, except for Permitted Liens, or enter into any agreement
with any Person other than Bank not to grant a security interest in, or
otherwise encumber, any of its property, or permit any Subsidiary to do so.
 
7.6 Distributions.  Pay any dividends or make any other distribution or payment
on account of or in redemption, retirement or purchase of any capital stock, or
permit any of its Subsidiaries to do so, except that Auxilio may repurchase the
stock of former employees pursuant to stock repurchase agreements as long as an
Event of Default does not exist prior to such repurchase or would not exist
after giving effect to such repurchase, and the aggregate amount of such
repurchase does not exceed $100,000 in any fiscal year.
 
7.7 Investments.  Directly or indirectly acquire or own, or make any Investment
in or to any Person, or permit any of its Subsidiaries so to do, other than
Permitted Investments; or maintain or invest any of its property with a Person
other than Bank or permit any of its Subsidiaries to do so unless such Person
has entered into an account control agreement with Bank in form and substance
satisfactory to Bank; or suffer or permit any Subsidiary to be a party to, or be
bound by, an agreement that restricts such Subsidiary from paying dividends or
otherwise distributing property to Borrowers.
 
7.8 Transactions with Affiliates.  Directly or indirectly enter into or permit
to exist any material transaction with any Affiliate of Borrowers except for
transactions that are in the ordinary course of Borrowers’ business, upon fair
and reasonable terms that are no less favorable to Borrowers than would be
obtained in an arm’s length transaction with a non-affiliated Person.
 
7.9 Subordinated Debt.  Make any payment in respect of any Subordinated Debt, or
permit any of its Subsidiaries to make any such payment, except in compliance
with the terms of such Subordinated Debt, or amend any provision contained in
any documentation relating to the Subordinated Debt without Bank’s prior written
consent.
 
7.10 Inventory and Equipment. Store the Inventory or the Equipment with a
bailee, warehouseman, or other third party unless the third party has been
notified of Bank’s security interest and Bank (a) has received an acknowledgment
from the third party that it is holding or will hold the Inventory or Equipment
for Bank’s benefit or (b) is in pledge possession of the warehouse receipt,
where negotiable, covering such Inventory or Equipment. Store or maintain any
Equipment or Inventory at a location other than the location set forth in
Section 10 of this Agreement.
 
7.11 Compliance.  Become an “investment company” or be controlled by an
“investment company,” within the meaning of the Investment Company Act of 1940,
or become principally engaged in, or undertake as one of its important
activities, the business of extending credit for the purpose of purchasing or
carrying margin stock, or use the proceeds of any Credit Extension for such
purpose.  Fail to meet the minimum funding requirements of ERISA, permit a
Reportable Event or Prohibited Transaction, as defined in ERISA, to occur, fail
to comply with the Federal Fair Labor Standards Act or violate any law or
regulation, which violation could have a Material Adverse Effect, or a material
adverse effect on the Collateral or the priority of Bank’s Lien on the
Collateral, or permit any of its Subsidiaries to do any of the foregoing.
 
8. Events of Default.
 
Any one or more of the following events shall constitute an Event of Default by
Borrowers under this Agreement:
 

 
15

--------------------------------------------------------------------------------

 
 
 
8.1 Payment Default.  If Borrowers fail to pay, when due, any of the
Obligations;
 
8.2 Covenant Default.
 
(a) If a Borrower fails to perform any obligation under Article 6 or violates
any of the covenants contained in Article 7 of this Agreement; or
 
(b) If a Borrower fails or neglects to perform or observe any other material
term, provision, condition, covenant contained in this Agreement, in any of the
Loan Documents, or in any other present or future agreement between a Borrower
and Bank and as to any default under such other term, provision, condition or
covenant that can be cured, has failed to cure such default within fifteen days
after a Borrower receives notice thereof or any officer of a Borrower becomes
aware thereof; provided, however, that if the default cannot by its nature be
cured within the fifteen day period or cannot after diligent attempts by
Borrowers be cured within such fifteen day period, and such default is likely to
be cured within a reasonable time, then Borrowers shall have an additional
reasonable period (which shall not in any case exceed 30 days) to attempt to
cure such default, and within such reasonable time period the failure to have
cured such default shall not be deemed an Event of Default but no Credit
Extensions will be made.
 
8.3 Material Adverse Effect.  If there occurs any circumstance or circumstances
that could have a Material Adverse Effect;
 
8.4 Attachment.  If any portion of a Borrower’s assets is attached, seized,
subjected to a writ or distress warrant, or is levied upon, or comes into the
possession of any trustee, receiver or person acting in a similar capacity and
such attachment, seizure, writ or distress warrant or levy has not been removed,
discharged or rescinded within twenty (20) days, or if a Borrower is enjoined,
restrained, or in any way prevented by court order from continuing to conduct
all or any part of its business affairs, or if a judgment or other claim becomes
a lien or encumbrance upon any portion of a Borrower’s assets, or if a notice of
lien, levy, or assessment is filed of record with respect to any of a Borrower’s
assets by the United States Government, or any department, agency, or
instrumentality thereof, or by any state, county, municipal, or governmental
agency, and the same is not paid within twenty (20) days after a Borrower
receives notice thereof, provided that none of the foregoing shall constitute an
Event of Default where such action or event is stayed or an adequate bond has
been posted pending a good faith contest by Borrowers (provided that no Credit
Extensions will be required to be made during such cure period);
 
8.5 Insolvency.  If a Borrower becomes insolvent, or if an Insolvency Proceeding
is commenced by a Borrower, or if an Insolvency Proceeding is commenced against
a Borrower and is not dismissed or stayed within thirty (30) days (provided that
no Credit Extensions will be made prior to the dismissal of such Insolvency
Proceeding);
 
8.6 Other Agreements.  If there is a default or other failure to perform in any
agreement to which a Borrower is a party or by which it is bound resulting in a
right by a third party or parties, whether or not exercised, to accelerate the
maturity of any Indebtedness in an amount in excess of Fifty Thousand Dollars
($50,000) or which could have a Material Adverse Effect;
 
8.7 Subordinated Debt.  If a Borrower makes any payment on account of
Subordinated Debt, except to the extent the payment is allowed under any
subordination agreement entered into with Bank;
 
8.8 Judgments.  If a judgment or judgments for the payment of money in an
amount, individually or in the aggregate, of at least Fifty Thousand Dollars
($50,000) shall be rendered against a Borrower and shall remain unsatisfied and
unstayed for a period of ten (10) days (provided that no Credit Extensions will
be made prior to the satisfaction or stay of such judgment);
 
8.9 Misrepresentations.  If any material misrepresentation or material
misstatement exists now or hereafter in any warranty or representation set forth
herein or in any certificate delivered to Bank by any Responsible Officer
pursuant to this Agreement or to induce Bank to enter into this Agreement or any
other Loan Document; or
 

 
16

--------------------------------------------------------------------------------

 
 
 
9.     Bank’s Rights and Remedies.
 
9.1  Rights and Remedies.  Upon the occurrence and during the continuance of an
Event of Default, Bank may, at its election, without notice of its election and
without demand, do any one or more of the following, all of which are authorized
by Borrowers:
 
(a) Declare all Obligations, whether evidenced by this Agreement, by any of the
other Loan Documents, or otherwise, immediately due and payable (provided that
upon the occurrence of an Event of Default described in Section 8.5, all
Obligations shall become immediately due and payable without any action by
Bank);
 
(b) Cease advancing money or extending credit to or for the benefit of Borrowers
under this Agreement or under any other agreement between Borrowers and Bank;
 
(c) Settle or adjust disputes and claims directly with account debtors for
amounts, upon terms and in whatever order that Bank reasonably considers
advisable;
 
(d) Make such payments and do such acts as Bank considers necessary or
reasonable to protect its security interest in the Collateral.  Borrowers agree
to assemble the Collateral if Bank so requires, and to make the Collateral
available to Bank as Bank may designate.  Each Borrower authorizes Bank to enter
the premises where the Collateral is located, to take and maintain possession of
the Collateral, or any part of it, and to pay, purchase, contest, or compromise
any encumbrance, charge, or lien which in Bank’s determination appears to be
prior or superior to its security interest and to pay all expenses incurred in
connection therewith.  With respect to any of a Borrower’s owned premises, each
Borrower hereby grants Bank a license to enter into possession of such premises
and to occupy the same, without charge, in order to exercise any of Bank’s
rights or remedies provided herein, at law, in equity, or otherwise;
 
(e) Set off and apply to the Obligations any and all (i) balances and deposits
of Borrowers held by Bank, or (ii) indebtedness at any time owing to or for the
credit or the account of Borrowers held by Bank;
 
(f) Ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell (in the manner provided for herein) the
Collateral.  Bank is hereby granted a license or other right, solely pursuant to
the provisions of this Section 9.1, to use, without charge, a Borrower’s labels,
patents, copyrights, rights of use of any name, trade secrets, trade names,
trademarks, service marks, and advertising matter, or any property of a similar
nature, as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with Bank’s
exercise of its rights under this Section 9.1, Borrowers’ rights under all
licenses and all franchise agreements shall inure to Bank’s benefit;
 
(g) Dispose of the Collateral by way of one or more contracts or transactions,
for cash or on terms, in such manner and at such places (including Borrowers’
premises) as Bank determines is commercially reasonable, and apply any proceeds
to the Obligations in whatever manner or order Bank deems appropriate;
 
(h) Bank may credit bid and purchase at any public sale; and
 
(i) Any deficiency that exists after disposition of the Collateral as provided
above will be paid immediately by Borrowers.
 
 
 
17

--------------------------------------------------------------------------------

 
 
 
9.2 Power of Attorney. Effective only upon the occurrence and during the
continuance of an Event of Default, each Borrower hereby irrevocably appoints
Bank (and any of Bank’s designated officers, or employees) as such Borrower’s
true and lawful attorney to: (a) send requests for verification of Accounts or
notify account debtors of Bank’s security interest in the Accounts; (b) receive
and open all mail addressed to such Borrower for the purpose of collecting the
Accounts; (c) notify all account debtors with respect to the Accounts to pay
Bank directly; (d) endorse such Borrower’s name on any checks or other forms of
payment or security that may come into Bank’s possession; (e) sign such
Borrower’s name on any invoice or bill of lading relating to any Account, drafts
against account debtors, schedules and assignments of Accounts, verifications of
Accounts, and notices to account debtors; (f) make, settle, and adjust all
claims under and decisions with respect to such Borrower’s policies of
insurance; (g) demand, collect, receive, sue, and give releases to any account
debtor for the monies due or which may become due upon or with respect to the
Accounts and to compromise, prosecute, or defend any action, claim, case or
proceeding relating to the Accounts; (h) settle and adjust disputes and claims
respecting the accounts directly with account debtors, for amounts and upon
terms which Bank determines to be reasonable; (i) sell, assign, transfer,
pledge, compromise, discharge or otherwise dispose of any Collateral; (j)
execute on behalf of such Borrower any and all instruments, documents, financing
statements and the like to perfect Bank's interests in the Accounts and
Collections and file, in its sole discretion, one or more financing or
continuation statements and amendments thereto, relative to any of the
Collateral; and (k) do all acts and things necessary or expedient, in
furtherance of any such purposes.  The appointment of Bank as each Borrower’s
attorney in fact, and each and every one of Bank’s rights and powers, being
coupled with an interest, is irrevocable until all of the Obligations have been
fully repaid and performed and Bank’s obligation to provide Credit Extensions
hereunder is terminated.
 
9.3 Accounts Collection.  In addition to the foregoing, at any time after the
occurrence of an Event of Default, Bank may notify any Person owing funds to
Borrowers of Bank’s security interest in such funds and verify the amount of
such Account.  Borrowers shall collect all amounts owing to Borrowers for Bank,
receive in trust all payments as Bank’s trustee, and immediately deliver such
payments to Bank in their original form as received from the account debtor,
with proper endorsements for deposit.
 
9.4 Bank Expenses.  If Borrowers fail to pay any amounts or furnish any required
proof of payment due to third persons or entities, as required under the terms
of this Agreement, then Bank may do any or all of the following after reasonable
notice to Borrowers:  (a) make payment of the same or any part thereof; (b) set
up such reserves under a loan facility in Section 2.1 as Bank deems necessary to
protect Bank from the exposure created by such failure; or (c) obtain and
maintain insurance policies of the type discussed in Section 6.7 of this
Agreement, and take any action with respect to such policies as Bank deems
prudent.  Any amounts so paid or deposited by Bank shall constitute Bank
Expenses, shall be immediately due and payable, and shall bear interest at the
then applicable rate hereinabove provided, and shall be secured by the
Collateral. Any payments made by Bank shall not constitute an agreement by Bank
to make similar payments in the future or a waiver by Bank of any Event of
Default under this Agreement.
 

 
18

--------------------------------------------------------------------------------

 
 
 
9.5 Bank’s Liability for Collateral.  So long as Bank complies with reasonable
banking practices, Bank shall not in any way or manner be liable or responsible
for:  (a) the safekeeping of the Collateral; (b) any loss or damage thereto
occurring or arising in any manner or fashion from any cause; (c) any diminution
in the value thereof; or (d) any act or default of any carrier, warehouseman,
bailee, forwarding agency, or other person whomsoever.  All risk of loss, damage
or destruction of the Collateral shall be borne by Borrowers.
 
9.6 Remedies Cumulative.  Bank’s rights and remedies under this Agreement, the
Loan Documents, and all other agreements shall be cumulative.  Bank shall have
all other rights and remedies not inconsistent herewith as provided under the
Code, by law, or in equity.  No exercise by Bank of one right or remedy shall be
deemed an election, and no waiver by Bank of any Event of Default on a
Borrower’s part shall be deemed a continuing waiver.  No delay by Bank shall
constitute a waiver, election, or acquiescence by it.  No waiver by Bank shall
be effective unless made in a written document signed on behalf of Bank and then
shall be effective only in the specific instance and for the specific purpose
for which it was given.
 
9.7 Demand; Protest.  Each Borrower waives demand, protest, notice of protest,
notice of default or dishonor, notice of payment and nonpayment, notice of any
default, nonpayment at maturity, release, compromise, settlement, extension, or
renewal of accounts, documents, instruments, chattel paper, and guarantees at
any time held by Bank on which Borrowers may in any way be liable.
 
10. Notices.
 
Unless otherwise provided in this Agreement, all notices or demands by any party
relating to this Agreement or any other agreement entered into in connection
herewith shall be in writing and (except for financial statements and other
informational documents which may be sent by first-class mail, postage prepaid)
shall be personally delivered or sent by a recognized overnight delivery
service, certified mail, postage prepaid, return receipt requested, or by
telefacsimile to Borrowers or to Bank, as the case may be, at its addresses set
forth below:

 
If to Borrowers:
c/o Auxilio, Inc.
 
26300 La Alameda, Suite 100
 
Mission Viejo, CA 92691
 
Attn:  Joseph Flynn, CEO; Paul Anthony, CFO
 
FAX:  (949) 614-0701
   
If to Bank:
 
Avidbank Corporate Finance,
a division of Avidbank
 
400 Emerson Street
 
Palo Alto, CA 94301
 
Attn:  Mike Hansen and Jon Krogstad
 
FAX:  (650) 289-0124



The parties hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other.
 


 
 

--------------------------------------------------------------------------------

 
 
 
11. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.
 
This Agreement shall be governed by, and construed in accordance with, the
internal laws of the State of California, without regard to principles of
conflicts of law.  Borrowers and Bank hereby submits to the exclusive
jurisdiction of the state and Federal courts located in the County of Santa
Clara, State of California.  BORROWERS AND BANK EACH HEREBY WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED
THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL
OTHER COMMON LAW OR STATUTORY CLAIMS.  EACH PARTY RECOGNIZES AND AGREES THAT THE
FOREGOING WAIVER CONSTITUTES A MATERIAL INDUCEMENT FOR IT TO ENTER INTO THIS
AGREEMENT.  EACH PARTY REPRESENTS AND WARRANTS THAT IT HAS REVIEWED THIS WAIVER
WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.
 
If the jury waiver set forth in this Section is not enforceable, then any
dispute, controversy or claim arising out of or relating to this Agreement, the
Loan Documents or any of the transactions contemplated therein shall be settled
by judicial reference pursuant to Code of Civil Procedure Section 638 et seq.
before a referee sitting without a jury, such referee to be mutually acceptable
to the parties or, if no agreement is reached, by a referee appointed by the
Presiding Judge of the California Superior Court for Santa Clara County.  This
Section shall not restrict a party from exercising remedies under the Code or
from exercising pre-judgment remedies under applicable law.
 
12. CO-BORROWERS.
 
12.1 Co-Borrowers.  Borrowers are jointly and severally liable for the
Obligations and Bank may proceed against one Borrower to enforce the Obligations
without waiving its right to proceed against the other Borrower.  This Agreement
and the Loan Documents are a primary and original obligation of each Borrower
and shall remain in effect notwithstanding future changes in conditions,
including any change of law or any invalidity or irregularity in the creation or
acquisition of any Obligations or in the execution or delivery of any agreement
between Bank and any Borrower.  Each Borrower shall be liable for existing and
future Obligations as fully as if all of the Credit Extensions were advanced to
such Borrower.  Bank may rely on any certificate or representation made by any
Borrower as made on behalf of, and binding on, all Borrowers, including without
limitation Advance Request Forms and Compliance Certificates.  Each Borrower
appoints each other Borrower as its agent with all necessary power and authority
to give and receive notices, certificates or demands for and on behalf of both
Borrowers, to act as disbursing agent for receipt of any Advances on behalf of
each Borrower and to apply to Bank on behalf of each Borrower for Advances, any
waivers and any consents.  This authorization cannot be revoked, and Bank need
not inquire as to one Borrower’s authority to act for or on behalf of another
Borrower.
 
12.2 Subrogation and Similar Rights.  Notwithstanding any other provision of
this Agreement or any other Loan Document, each Borrower irrevocably waives,
until all obligations are paid in full and Bank has no further obligation to
make Credit Extensions to Borrower, all rights that it may have at law or in
equity (including, without limitation, any law subrogating the Borrower to the
rights of Bank under the Loan Documents) to seek contribution, indemnification,
or any other form of reimbursement from any other Borrower, or any other Person
now or hereafter primarily or secondarily liable for any of the Obligations, for
any payment made by the Borrower with respect to the Obligations in connection
with the Loan Documents or otherwise and all rights that it might have to
benefit from, or to participate in, any security for the Obligations as a result
of any payment made by the Borrower with respect to the Obligations in
connection with the Loan Documents or otherwise.  Any agreement providing for
indemnification, reimbursement or any other arrangement prohibited under this
Section shall be null and void.  If any payment is made to a Borrower in
contravention of this Section, such Borrower shall hold such payment in trust
for Bank and such payment shall be promptly delivered to Bank for application to
the Obligations, whether matured or unmatured.
 

 
20

--------------------------------------------------------------------------------

 
 
 
12.3 Waivers of Notice. Except as otherwise provided in this Agreement, each
Borrower waives notice of acceptance hereof; notice of the existence, creation
or acquisition of any of the Obligations; notice of an Event of Default; notice
of the amount of the Obligations outstanding at any time; notice of intent to
accelerate; notice of acceleration; notice of any adverse change in the
financial condition of any other Borrower or of any other fact that might
increase such Borrower’s risk; presentment for payment; demand; protest and
notice thereof as to any instrument; default; and all other notices and demands
to which such Borrower would otherwise be entitled.  Each Borrower waives any
defense arising from any defense of any other Borrower, or by reason of the
cessation from any cause whatsoever of the liability of any other
Borrower.  Bank’s failure at any time to require strict performance by any
Borrower of any provision of the Loan Documents shall not waive, alter or
diminish any right of Bank thereafter to demand strict compliance and
performance therewith.  Nothing contained herein shall prevent Bank from
foreclosing on the Lien of any deed of trust, mortgage or other security
instrument, or exercising any rights available thereunder, and the exercise of
any such rights shall not constitute a legal or equitable discharge of any
Borrower.  Each Borrower also waives any defense arising from any act or
omission of Bank that changes the scope of a Borrower’s risks hereunder.
 
12.4 Subrogation Defenses.  Each Borrower hereby waives any defense based on
impairment or destruction of its subrogation or other rights against any other
Borrower and waives all benefits which might otherwise be available to it under
California Civil Code Sections 2799, 2808, 2809, 2810, 2815, 2819, 2820, 2821,
2822, 2838, 2839, 2845, 2847, 2848, 2849, 2850, 2899 and 3433 and California
Code of Civil Procedure Sections 580a, 580b, 580d and 726, as those statutory
provisions are now in effect and hereafter amended, and under any other similar
statutes now and hereafter in effect.
 
12.5 Right to Settle, Release.
 
(a) The liability of Borrowers hereunder shall not be diminished by (i) any
agreement, understanding or representation that any of the Obligations is or was
to be guaranteed by another Person or secured by other property, or (ii) any
release or unenforceability, whether partial or total, of rights, if any, which
Bank may now or hereafter have against any other Person, including another
Borrower, or property with respect to any of the Obligations.
 
(b) Without affecting the liability of any Borrower hereunder, Bank may (i)
compromise, settle, renew, extend the time for payment, change the manner or
terms of payment, discharge the performance of, decline to enforce, or release
all or any of the Obligations with respect to a Borrower, (ii) grant other
indulgences to a Borrower in respect of the Obligations, (iii) modify in any
manner any documents relating to the Obligations with respect to a Borrower,
(iv) release, surrender or exchange any deposits or other property securing the
Obligations, whether pledged by a Borrower or any other Person, or (v)
compromise, settle, renew, or extend the time for payment, discharge the
performance of, decline to enforce, or release all or any obligations of any
guarantor, endorser or other Person who is now or may hereafter be liable with
respect to any of the Obligations.
 
12.6 Subordination.  All indebtedness of a Borrower now or hereafter arising
held by another Borrower is subordinated to the Obligations and the Borrower
holding the indebtedness shall take all actions reasonably requested by Lender
to effect, to enforce and to give notice of such subordination.
 

 
21

--------------------------------------------------------------------------------

 

 
13. General Provisions.
 
13.1 Successors and Assigns.  This Agreement shall bind and inure to the benefit
of the respective successors and permitted assigns of each of the parties;
provided, however, that neither this Agreement nor any rights hereunder may be
assigned by Borrowers without Bank’s prior written consent, which consent may be
granted or withheld in Bank’s sole discretion.  Bank shall have the right
without the consent of or notice to Borrowers to sell, transfer, negotiate, or
grant participation in all or any part of, or any interest in, Bank’s
obligations, rights and benefits hereunder.
 
13.2 Indemnification.  Borrowers shall defend, indemnify and hold harmless Bank
and its officers, employees, and agents against:  (a) all obligations, demands,
claims, and liabilities claimed or asserted by any other party in connection
with the transactions contemplated by this Agreement; and (b) all losses or Bank
Expenses in any way suffered, incurred, or paid by Bank as a result of or in any
way arising out of, following, or consequential to transactions between Bank and
Borrowers whether under this Agreement, or otherwise (including without
limitation reasonable attorneys’ fees and expenses), except for losses caused by
Bank’s gross negligence or willful misconduct.
 
13.3 Time of Essence.  Time is of the essence for the performance of all
obligations set forth in this Agreement.
 
13.4 Severability of Provisions.  Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.
 
13.5 Correction of Loan Documents.  Bank may correct patent errors and fill in
any blanks in this Agreement and the other Loan Documents consistent with the
agreement of the parties.
 
13.6 Amendments in Writing, Integration.  Neither this Agreement nor the Loan
Documents can be amended or terminated orally.  All prior agreements,
understandings, representations, warranties, and negotiations between the
parties hereto with respect to the subject matter of this Agreement and the Loan
Documents, if any, are merged into this Agreement and the Loan Documents.
 
13.7 Counterparts.  This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Agreement. In the event that any
signature is delivered by facsimile transmission or by e-mail delivery of a
“.pdf” format data file, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf”
signature page were an original thereof.  Notwithstanding the foregoing,
Borrowers shall deliver all original signed documents requested by Bank no later
than ten (10) Business Days following the initial Advance.
 
13.8 Survival.  All covenants, representations and warranties made in this
Agreement shall continue in full force and effect so long as any Obligations
remain outstanding or Bank has any obligation to make Credit Extensions to
Borrowers.  The obligations of Borrowers to indemnify Bank with respect to the
expenses, damages, losses, costs and liabilities described in Section 13.2 shall
survive until all applicable statute of limitations periods with respect to
actions that may be brought against Bank have run.
 

 
22

--------------------------------------------------------------------------------

 
 
 
13.9 Confidentiality. In handling any confidential information Bank and all
employees and agents of Bank, including but not limited to accountants, shall
exercise the same degree of care that it exercises with respect to its own
proprietary information of the same types to maintain the confidentiality of any
non-public information thereby received or received pursuant to this Agreement
except that disclosure of such information may be made (i) to the subsidiaries
or affiliates of Bank in connection with their present or prospective business
relations with Borrowers, (ii) to prospective transferees or purchasers of any
interest in the Loans, provided that they have entered into a comparable
confidentiality agreement in favor of Borrowers and have delivered a copy to
Borrowers, (iii) as required by law, regulations, rule or order, subpoena,
judicial order or similar order, (iv) as may be required in connection with the
examination, audit or similar investigation of Bank and (v) as Bank may
determine in connection with the enforcement of any remedies
hereunder.  Confidential information hereunder shall not include information
that either:  (a) is in the public domain or in the knowledge or possession of
Bank when disclosed to Bank, or becomes part of the public domain after
disclosure to Bank through no fault of Bank; or (b) is disclosed to Bank by a
third party, provided Bank does not have actual knowledge that such third party
is prohibited from disclosing such information.
 
13.10 Patriot Act Notice.  Bank hereby notifies Borrowers that, pursuant to the
requirements of the USA Patriot Act, Title III of Pub. L. 107-56 (signed into
law on October 26, 2001) (the “ Patriot Act "), it is required to obtain, verify
and record information that identifies the Borrowers, which information includes
names and addresses and other information that will allow Bank, as applicable,
to identify the Borrowers in accordance with the Patriot Act.
 
[remainder of this page intentionally left blank]
 

 
23

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.
 

 
AUXILIO, INC.
 
By: /s/ Paul T. Anthony
                                                               
Title: CFO
                                                                
AUXILIO SOLUTIONS, INC.
By: /s/ Paul T. Anthony
                                                                
Title: CFO         
                                                
 
AVIDBANK CORPORATE FINANCE,
A DIVISION OF AVIDBANK
 
By: /s/ Jon Krogstad
                                                                
Title: SVP                                                          



 
 
24

--------------------------------------------------------------------------------

 

DEBTOR:                                          AUXILIO, INC.
AUXILIO SOLUTIONS, INC.
 
SECURED PARTY:                         AVIDBANK CORPORATE FINANCE, A DIVISION OF
AVIDBANK
 
EXHIBIT A
 
COLLATERAL DESCRIPTION ATTACHMENT
 
TO LOAN AND SECURITY AGREEMENT
 
All personal property of each Borrower (herein referred to as “Borrower” or
“Debtor”) whether presently existing or hereafter created or acquired, and
wherever located, including, but not limited to:
 
(a)           all accounts (including health-care-insurance receivables),
chattel paper (including tangible and electronic chattel paper), commercial tort
claims, deposit accounts, securities accounts, documents (including negotiable
documents), equipment (including all accessions and additions thereto), general
intangibles (including payment intangibles and software), goods (including
fixtures), instruments (including promissory notes), inventory (including all
goods held for sale or lease or to be furnished under a contract of service, and
including returns and repossessions), investment property (including securities
and securities entitlements), letter of credit rights, money, and all of
Debtor’s books and records with respect to any of the foregoing, and the
computers and equipment containing said books and records;
 
(b)           any and all cash proceeds and/or noncash proceeds of any of the
foregoing, including, without limitation, insurance proceeds, and all supporting
obligations and the security therefor or for any right to payment.  All terms
above have the meanings given to them in the California Uniform Commercial Code,
as amended or supplemented from time to time.
 
 
 

--------------------------------------------------------------------------------

 
 
 
Exhibit B
 
ADVANCE REQUEST FORM




Date: _____________




Client:
Auxilio, Inc. and Auxilio Solutions, Inc.
Client ID:
 
Line Limit:
$2,000,000

 


1.  Principal Balance Outstanding
 
   
2.  Availability (from Client Summary)
 
   
3.  Advance Request
 
   
5.  Ending Availability (2-3)
 


The Undersigned Represents and warrants that the foregoing is true, complete and
correct, and that the information reflected in this Borrowing Base Certificate
complies with the representations and warranties set forth in the Loan and
Security Agreement between the undersigned and Avidbank.


Client: ______________________________________________________


Authorized Signor: _____________________________________________

 
Bank Use Only
   
Received by:
 
Date:
   
AUTHORIZED SIGNER
           
Approved by:
 
Date:
   
AUTHORIZED SIGNER
   

 
Funding requests require 24 hour notice.  For funding on the following business
day, please submit by 11:00 a.m. (PST) via fax (650)-323-6527 or email:
corpfinance@avidbank.com



 

--------------------------------------------------------------------------------

 
 
 
EXHIBIT C
 
BORROWING BASE CERTIFICATE
 
Borrower:  AUXILIO, INC. and AUXILIO SOLUTIONS,
INC.                                                                                                           Lender:  Avidbank
Corporate Finance,
                     a division of Avidbank
Commitment Amount:  $2,000,000



ACCOUNTS RECEIVABLE
   
1.           Accounts Receivable Book Value as of ___
 
$___________
2.           Additions (please explain on reverse)
 
$___________
3.           TOTAL ACCOUNTS RECEIVABLE
 
$___________
     
ACCOUNTS RECEIVABLE DEDUCTIONS (without duplication)
   
4.           Amounts over 90 days due
$___________
 
5.           Balance of 25% over 90 day accounts
$___________
 
6.           Concentration Limits (30%)
$___________
 
7.           Foreign Accounts
$___________
 
8.           Governmental Accounts
$___________
 
9.           Contra Accounts
$___________
 
10.           Demo Accounts
$___________
 
11.           Accounts Billed More Than 30 Days In Advance Of Services
$___________
 
12.           Intercompany/Employee Accounts
$___________
 
13.           Other (please explain on reverse)
$___________
 
14.           TOTAL ACCOUNTS RECEIVABLE DEDUCTIONS
 
$___________
15.           Total Eligible Accounts (#3 minus #14)
 
$___________
16.           ACCRUED CLIENT LEASE PAYABLES
 
$___________
17.           ACCRUED EQUIPMENT POOL LIABILITY
 
$___________
18.           Total Loan Value of Accounts (#15 minus #16 minus #17)
 
$___________
19.           Borrowing Value of Accounts (80% of #18)
 
$___________
     
BALANCES
   
20.           Maximum Loan Amount
 
$2,000,000
21.           Total Funds Available [Lesser of #19 or #20]
 
$___________
22.           Present balance owing on Line of Credit
 
$___________
23.           RESERVE POSITION (#21 minus #22)
 
$___________
     

 
The undersigned represents and warrants that the foregoing is true, complete and
correct, and that the information reflected in this Borrowing Base Certificate
complies with the representations and warranties set forth in the Loan and
Security Agreement between the undersigned and Avidbank Corporate Finance, a
division of Avidbank.
 
AUXILIO, INC.
 
AUXILIO SOLUTIONS, INC.
                 
By:                                                             
 
By:
 
Authorized Signer
 
Authorized Signer
         




 

--------------------------------------------------------------------------------

 

EXHIBIT D
 
COMPLIANCE CERTIFICATE
 
TO:
AVIDBANK CORPORATE FINANCE, A DIVISION OF AVIDBANK

 
FROM:
AUXILIO, INC. and AUXILIO SOLUTIONS, INC.

 
The undersigned authorized officer of AUXILIO, INC. and AUXILIO SOLUTIONS, INC.
hereby certifies that in accordance with the terms and conditions of the Loan
and Security Agreement between Borrowers and Bank (the “Agreement”), (i) each
Borrower is in complete compliance for the period ending _______________ with
all required covenants except as noted below and (ii) all representations and
warranties of Borrowers stated in the Agreement are true and correct as of the
date hereof.  Attached herewith are the required documents supporting the above
certification.  The Officer further certifies that these are prepared in
accordance with Generally Accepted Accounting Principles (GAAP) and are
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes.
 
Please indicate compliance status by circling Yes/No under “Complies” column.
 
Reporting Covenant
   
Required
Complies
           
Monthly Cash Position
   
Monthly within 25 days
Yes
No
A/R & A/P Agings
   
Monthly within 25 days
Yes
No
Quarterly financial statements + Compliance Cert.
   
Quarterly within 45 days
Yes
No
Annual (CPA Audited)
   
FYE within 120 days
Yes
No
10K and 10Q
   
(as applicable)
Yes
No
A/R Audit
   
Initial and Semi-Annual
Yes
No
IP Notices
   
As required under Section 6.10
Yes
No
           
Financial Covenant
   
Required
 
Actual
Complies
               
Minimum Cash at Bank (measured monthly)
    $ 400,000  
$__________
Yes
No
 
Maximum Quarterly Adjusted EBITDA Loss:
               
For quarter ended 3/31/12
    $ (1,000,000 )
$__________
Yes
No
For quarter ending June 30, 2012
    $ (250,000 )
$__________
Yes
No
For quarter ending September 30, 2012
    $ (500,000 )
$__________
Yes
No
For quarter ending December 31, 2012
    $ (100,000 )
$__________
Yes
No
   
Comments Regarding Exceptions:  See Attached.
 
BANK USE ONLY
         
Received by:
Sincerely,
 
AUTHORIZED SIGNER
         
Date:
         
Verified:
SIGNATURE
 
AUTHORIZED SIGNER
               
Date:
TITLE
       
Compliance Status
Yes
No
     
DATE
   




 

--------------------------------------------------------------------------------

 
 
 
SCHEDULE OF EXCEPTIONS
 
 
Inventory (Schedule 1.1)
 
None.
 
Permitted Indebtedness  (Schedule 1.1)
 
None.
 
Permitted Investments  (Schedule 1.1)
 
Auxilio, Inc. owns all of the outstanding capital stock of Auxilio Solutions,
Inc., a California corporation.
 
Permitted Liens  (Schedule 1.1)
 
Pursuant to that certain Investment Unit Purchase Agreement and the
corresponding Security Agreement, each dated as of July 29, 2011, by and among
Auxilio, Inc. and certain investors (the “Investors”), the Investors were
granted a security interest in and lien on all of Auxilio’s assets.  Pursuant to
a Subordination Agreement by and among the Investors and the Bank, the Investors
agreed to subordinate to the Bank any security interest or lien that such
Investors may have in any property of Borrower.
 
Accounting (Schedule 1.2)
 
None.
 
Inbound Licenses  (Schedule 5.6)
 
None.
 
Prior Names  (Schedule 5.7)
 
·  
Corporate Development Centers, Inc.

 
·  
e-Perception, Inc.

 
·  
PeopleView, Inc.

 
Litigation  (Schedule 5.8)
 
None.
 
Environmental Condition (Schedule 5.12)
 
None.
 
Subsidiaries (Schedule 5.14)
 
Borrower owns all of the outstanding capital stock of Auxilio Solutions, Inc., a
California corporation.

 

--------------------------------------------------------------------------------

 
 
 
CORPORATION RESOLUTIONS AND INCUMBENCY CERTIFICATION
 
Borrower:                      AUXILIO, INC.



I, the undersigned Secretary or Assistant Secretary of AUXILIO, INC. (the
“Corporation”), HEREBY CERTIFY that the Corporation is organized and existing
under and by virtue of the laws of the State of Nevada.
 
I FURTHER CERTIFY that attached hereto as Attachments 1 and 2 are true and
complete copies of the Articles of Incorporation, as amended, and the Bylaws of
the Corporation, each of which is in full force and effect on the date hereof.
 
I FURTHER CERTIFY that at a meeting of the Directors of the Corporation, duly
called and held, at which a quorum was present and voting (or by other duly
authorized corporate action in lieu of a meeting), the following resolutions
(the “Resolutions”) were adopted.
 
BE IT RESOLVED, that any one (1) of the following named officers, employees, or
agents of this Corporation, whose actual signatures are shown below:
 
NAMES
 
POSITION
 
ACTUAL SIGNATURES
                                                                               
         

acting for and on behalf of this Corporation and as its act and deed be, and
they hereby are, authorized and empowered:
 
Borrow Money.  To borrow from time to time from Avidbank Corporate Finance, a
division of Avidbank (“Bank”), on such terms as may be agreed upon between the
officers, employees, or agents of the Corporation and Bank, such sum or sums of
money as in their judgment should be borrowed, without limitation.
 
Execute Loan Documents.  To execute and deliver to Bank that certain Loan and
Security Agreement dated as of April ___, 2012 (the “Loan Agreement”) and any
other agreement entered into between Corporation and Bank in connection with the
Loan Agreement, including any amendments, all as amended or extended from time
to time (collectively, with the Loan Agreement, the “Loan Documents”), and also
to execute and deliver to Bank one or more renewals, extensions, modifications,
refinancings, consolidations, or substitutions for the Loan Documents, or any
portion thereof.
 
Grant Security.  To grant a security interest to Bank in the Collateral
described in the Loan Documents, which security interest shall secure all of the
Corporation’s Obligations, as described in the Loan Documents.
 
Negotiate Items.  To draw, endorse, and discount with Bank all drafts, trade
acceptances, promissory notes, or other evidences of indebtedness payable to or
belonging to the Corporation or in which the Corporation may have an interest,
and either to receive cash for the same or to cause such proceeds to be credited
to the account of the Corporation with Bank, or to cause such other disposition
of the proceeds derived therefrom as they may deem advisable.
 
Warrants.  To issue Bank warrants to purchase the Corporation’s capital stock.
 
Letters of Credit.  To execute letter of credit applications and other related
documents pertaining to Bank’s issuance of letters of credit.
 
Corporate Credit Cards.  To execute corporate credit card applications and
agreements and other related documents pertaining to Bank’s provision of
corporate credit cards.
 

 

--------------------------------------------------------------------------------

 
 
 
Further Acts.  In the case of lines of credit, to designate additional or
alternate individuals as being authorized to request advances thereunder, and in
all cases, to do and perform such other acts and things, to pay any and all fees
and costs, and to execute and deliver such other documents and agreements as
they may in their discretion deem reasonably necessary or proper in order to
carry into effect the provisions of these Resolutions.
 
BE IT FURTHER RESOLVED, that any and all acts authorized pursuant to these
resolutions and performed prior to the passage of these resolutions are hereby
ratified and approved, that these Resolutions shall remain in full force and
effect and Bank may rely on these Resolutions until written notice of their
revocation shall have been delivered to and received by Bank.  Any such notice
shall not affect any of the Corporation’s agreements or commitments in effect at
the time notice is given.
 
I FURTHER CERTIFY that the officers, employees, and agents named above are duly
elected, appointed, or employed by or for the Corporation, as the case may be,
and occupy the positions set forth opposite their respective names; that the
foregoing Resolutions now stand of record on the books of the Corporation; and
that the Resolutions are in full force and effect and have not been modified or
revoked in any manner whatsoever.
 
IN WITNESS WHEREOF, I have hereunto set my hand on April ___, 2012 and attest
that the signatures set opposite the names listed above are their genuine
signatures.
 

   
CERTIFIED AND ATTESTED BY:
               
By:                                                            
   
Name:
Title: Secretary or Assistant Secretary




 

--------------------------------------------------------------------------------

 
 
 
CORPORATION RESOLUTIONS AND INCUMBENCY CERTIFICATION
 
Borrower:                      AUXILIO SOLUTIONS, INC.



I, the undersigned Secretary or Assistant Secretary of AUXILIO SOLUTIONS, INC.
(the “Corporation”), HEREBY CERTIFY that the Corporation is organized and
existing under and by virtue of the laws of the State of California.
 
I FURTHER CERTIFY that attached hereto as Attachments 1 and 2 are true and
complete copies of the Articles of Incorporation, as amended, and the Bylaws of
the Corporation, each of which is in full force and effect on the date hereof.
 
I FURTHER CERTIFY that at a meeting of the Directors of the Corporation, duly
called and held, at which a quorum was present and voting (or by other duly
authorized corporate action in lieu of a meeting), the following resolutions
(the “Resolutions”) were adopted.
 
BE IT RESOLVED, that any one (1) of the following named officers, employees, or
agents of this Corporation, whose actual signatures are shown below:
 
NAMES
 
POSITION
 
ACTUAL SIGNATURES
                                                                               
         

acting for and on behalf of this Corporation and as its act and deed be, and
they hereby are, authorized and empowered:
 
Borrow Money.  To borrow from time to time from Avidbank Corporate Finance, a
division of Avidbank (“Bank”), on such terms as may be agreed upon between the
officers, employees, or agents of the Corporation and Bank, such sum or sums of
money as in their judgment should be borrowed, without limitation.
 
Execute Loan Documents.  To execute and deliver to Bank that certain Loan and
Security Agreement dated as of April ___, 2012 (the “Loan Agreement”) and any
other agreement entered into between Corporation and Bank in connection with the
Loan Agreement, including any amendments, all as amended or extended from time
to time (collectively, with the Loan Agreement, the “Loan Documents”), and also
to execute and deliver to Bank one or more renewals, extensions, modifications,
refinancings, consolidations, or substitutions for the Loan Documents, or any
portion thereof.
 
Grant Security.  To grant a security interest to Bank in the Collateral
described in the Loan Documents, which security interest shall secure all of the
Corporation’s Obligations, as described in the Loan Documents.
 
Negotiate Items.  To draw, endorse, and discount with Bank all drafts, trade
acceptances, promissory notes, or other evidences of indebtedness payable to or
belonging to the Corporation or in which the Corporation may have an interest,
and either to receive cash for the same or to cause such proceeds to be credited
to the account of the Corporation with Bank, or to cause such other disposition
of the proceeds derived therefrom as they may deem advisable.
 
Letters of Credit.  To execute letter of credit applications and other related
documents pertaining to Bank’s issuance of letters of credit.
 
Corporate Credit Cards.  To execute corporate credit card applications and
agreements and other related documents pertaining to Bank’s provision of
corporate credit cards.
 
Further Acts.  In the case of lines of credit, to designate additional or
alternate individuals as being authorized to request advances thereunder, and in
all cases, to do and perform such other acts and things, to pay any and all fees
and costs, and to execute and deliver such other documents and agreements as
they may in their discretion deem reasonably necessary or proper in order to
carry into effect the provisions of these Resolutions.
 
BE IT FURTHER RESOLVED, that any and all acts authorized pursuant to these
resolutions and performed prior to the passage of these resolutions are hereby
ratified and approved, that these Resolutions shall remain in full force and
effect and Bank may rely on these Resolutions until written notice of their
revocation shall have been delivered to and received by Bank.  Any such notice
shall not affect any of the Corporation’s agreements or commitments in effect at
the time notice is given.
 
I FURTHER CERTIFY that the officers, employees, and agents named above are duly
elected, appointed, or employed by or for the Corporation, as the case may be,
and occupy the positions set forth opposite their respective names; that the
foregoing Resolutions now stand of record on the books of the Corporation; and
that the Resolutions are in full force and effect and have not been modified or
revoked in any manner whatsoever.
 
IN WITNESS WHEREOF, I have hereunto set my hand on April ___, 2012 and attest
that the signatures set opposite the names listed above are their genuine
signatures.
 

   
CERTIFIED AND ATTESTED BY:
               
By:                                                            
   
Name:
Title: Secretary or Assistant Secretary

 
 
 

--------------------------------------------------------------------------------

 
